Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 8, 16, 17-18 are objected to because of the following informalities: 
	Claim 8, line 2, “a second-half of a cycle” should be – a second-half of the cycle—
	Claim 16, line 2, “20msec” should be – 20 msec—
	Claim 17, line 2, “the human eye” should be – human eyes—
	Claim 18, line 7, “a wireless power transmitter” should be – the wireless power transmitter—
	Claim 18, line 8, “the field” should be – the magnetic field—
	Claim 18, line 8-9, “the wireless power transfer” should be – wireless power transfer--
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) 1-4  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimmer (US20160270174A1)
With regard to claim 1, Rimmer teaches a wireless power receiver comprising:
a coil  ( 14, Fig. 4) configured to interact with a magnetic field ( [0074] 13 of 4 inductively coupled to 14 of 10, also see attached learn EmC, magnetic coupling is also called as inductively coupling) of a wireless power transmitter ( e.g., 13, Fig. 4) to wirelessly obtain induced power; a plurality of light emitting diodes (LEDs) (e.g., 8, Fig. 4) configured to illuminate based on the induced power of the coil ( e.g., 14, Fig. 4).
With regard to claim 2, Rimmer teaches all the limitations of claim 1 and further the wireless power receiver comprises a rectifier (e.g., 21, Fig. 4), a resonance capacitor ( 29, Fig. 4), and a rectification capacitor ( 30, Fig. 4).
With regard to claim 3, Rimmer teaches all the limitations of claim 1, and Rimmer further teaches wherein the coil (e.g., 14, Fig. 4) and the resonance capacitor (e.g., 29, Fig. 4) are connected to the rectifier ( e.g., 21, Fig. 4) and the rectification capacitor ( 30, Fig. 1), and
wherein the plurality of LEDs (e.g., 8, Fig. 4) are connected to ( 8 connected to 21 and 30 through 28, 43 and 44, Fig. 4) the rectifier  ( e.g., 21, Fig. 4) and the rectification capacitor ( e.g., 30, Fig. 4).
With regard to claim 4, Rimmer teaches all the limitations of claim 1, and Rimmer further teaches the plurality of LEDs comprises a first LED (e.g., one of 8, Fig. 4) and a second LED ( another one of 8, Fig. 4)arranged in a first direction ( 8s are in the first direction, Fig. 4).

4. Claim(s) 11-12, 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ettes (US20200395793A1)
With regard to claim 11, Ettes teaches a wireless power transmitter comprising:
a coil (e.g., 103, Fig. 1) configured to generate a magnetic field ([0008]-[0009] transmitter generate the EM field) for a wireless power transfer to a wireless power receiver ( e.g., 105, Fig. 1); a controller  ( e.g., 206, 207, Fig. 2) configured to execute a foreign detection operation( e.g., 207, Fig. 1) to determine whether a foreign object within the magnetic field ( see [0116]The power transmitter 101 further comprises a foreign object detector 207 which is arranged to perform foreign object detection tests, i.e. to specifically detect whether any undesired conductive elements are likely to be present within the generated electromagnetic field)
With regard to claim 12, Ettes teaches all the limitations of claim 11, and further teaches the foreign object comprises a metal object. ( see[0091] metal part of foreign object)
With regard to claim 14, Ettes teaches all the limitations of claim 11, and further teaches wherein the wireless power transmitter ceases to generate the magnetic field for the wireless power transfer when the foreign detection is detected([0092] the power transmitter comprises functionality seeking to detect whether a foreign object is present. If so, the power transmitter may e.g. terminate the power transfer.)
With regard to claim 15, Ettes teaches all the limitations of claim 11, and Ettes further teaches the wireless power transmitter executes the foreign detection operation at one or more test intervals ( see Fig. 5, see the detection intervals during the power transfer ) during the generation of the magnetic field for the wireless power transfer ( see [0105] FOD performed at reduced power intervals).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US20160270174A1) in view of Lanchava ( US20110210684A1)
With regard to claim 5, Rimmer teaches all the limitations of claim 4, but not the plurality of LEDs comprises a third LED and a fourth LED arranged in a second direction.
	However, Lanchava teaches the plurality of LEDs comprises a third LED and a fourth LED  ( Fig. 1see two LED module of 5 are in different directions, one of them can be at the first direction and another one at the second direction,  and [0031] teaches about a LED module can have a plurality of individual LEDs) arranged in a second direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimmer, to configure the plurality of LEDs to comprise a third LED and a fourth LED arranged in a second direction, as taught by Lanchava, so that the light-emitting diodes illuminate alternatively during a current flow in their respective forward direction[0082] of Lanchava, and the system provides light at different AC cycle.
With regard to claim 6, the combination of Rimmer and Lanchava teaches all the limitations of claim 5, Rimmer further teaches wherein the wireless power receiver comprises a resonance capacitor ( e.g., 29, Fig. 4).
With regard to claim 7, the combination of Rimmer and Lanchava teaches all the limitations of claim 5, Lanchava further teaches the first and second LEDs conducts current on a first-half of a cycle and disconnect on second-half ([0082] The light-emitting diodes illuminate alternately during a current flow in their respective forward direction. This means the led conducts current at the forward direction, and disconnect when current at the non-forward direction).
With regard to claim 8, the combination of Rimmer and Lanchava teaches all the limitations of claim 7, Lanchava further teaches the third and fourth LEDs conducts the current on a second-half of a cycle and disconnect on first-half. ([0082] The light-emitting diodes illuminate alternately during a current flow in their respective forward direction, This means the led conducts current at the forward direction, and disconnect when current at the non-forward direction, and Fig. 1, shows for 5 the diodes at different forward direction).

6. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US20160270174A1) 
With regard to claim 9, Rimmer teaches all the limitations of claim 1, and further teaches wherein the wireless power receiver (e.g., 6’’, Fig. 4) is at a close distance ( see the distance between the transmitter and receiver Fig. 4) the wireless power transmitter ( 4 & 13, Fig. 4).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to configure the wireless power receiver is at a distance between of 0 cm to 30 cm from the wireless power transmitter, in order to reduce the distance between transmitter and receiver and improve the power transfer efficiency. In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05. In this case, the shorter the distance, the better transfer efficiency between the transmitter and receiver, but the functionality of the system does not change.

7. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rimmer (US20160270174A1) in view of Deng (Frequency-Dependent Resistance of Litz-Wire Square Solenoid Coils and Quality Factor Optimization for Wireless Power Transfer, 2016)
With regard to claim 10, Rimmer teaches all the limitations of claim 1, but not wherein the coil comprises folded electrical wiring copper wires or Litz wires.
	However, Deng teaches wherein the coil comprises folded electrical wiring copper wires or Litz wires ( page 2825, col 2, para 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rimmer, to configure the coil comprises the litz wire, as taught by Deng, because  Litz wire has its lower frequency-dependent resistance in comparison with the solid wires in a proper frequency range and can operate at  an optimal operating frequency exists to achieve the highest quality factor and the corresponding maximum efficiency ( page 2825, col 2, para 1 of Deng)
8. Claims 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beland (US20070236159A1) in view of Starring (WO2021180526A1)

With regard to claim 13, Ettes teaches all the limitations of claim 11, and Ettes does not explicitly teach wherein the wireless power transmitter continues to generate the magnetic field for the wireless power transfer when the foreign detection is not detected.
However, Starring teaches the wireless power transmitter continues to generate the magnetic field for the wireless power transfer when the foreign detection is not detected. ( If a
reliable foreign object detection test indicates that no foreign object is detected, the power transmitter may continue with the power transfer with no changes col 27, line 30-33)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ettes, to configure the wireless power transmitter to continue generate the magnetic field for the wireless power transfer when the foreign detection is not detected, as taught by Starring, in order to not disturb the normal operation of the system when no foreign object causes any damage or interference of the power transfer process, and sustain the process of providing the power.
With regard to claim 17, Ettes teaches all the limitations of claim 15, but not the one or more test intervals are imperceptible to the human eye so as to not cause a flicker on the wireless power receiver.
However, Starring teaches the one or more test intervals are very short so as to not cause a disturbance of the functioning of the wireless power receiver (This allows for a shorter interruption of the power signal with the advantage of reducing disturbance of the functioning of the power receiver. A particular advantage of the approach is that it is particularly suited for very short foreign object detection time intervals, page 21, line 20-25).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed  to configure the one or more test intervals are imperceptible to the human eye so as to not cause a flicker on the wireless power receiver, in order to reduce the disturbance of the function of the receiver as described in Starring ( page 21, line 20-25) In addition, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP 2144.05. In this case, Starring teaches the one or more test intervals are very short so as to not cause a disturbance of the functioning of the wireless power receiver. The shorter of the test interval, the less disturbance of the wireless power receiver’s normal function, which provide for a smoother operation of the power receiver.  One of ordinary skill in the art before the invention was effectively filed would have found the optimum range of test interval as it would only involve routine skill in the art in determining the optimum range for the specific applications.

9. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beland (US20070236159A1) in view of DRAAK (WO2021047939A1)
With regard to claim 16, Ettes teaches all the limitations of claim 15, but not the one or more test intervals comprise a first interval at a period of 20 msec or less.
However, Draak teaches the one or more test intervals comprise a first interval at a period of 20msec or less (page 5, line 30-35, foreign object detection time interval may have a length of less than or equal to l0ms)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ettes, to configure the interval at a period of 20msec or less, as taught by Draak, in order to perform foreign object detection more frequency without interrupting other operation ( page 5 line 25-35)

10. Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beland (US20070236159A1) 
With regard to claim 18, Beland (Fig. 2, Fig. 2A)   teaches a system comprising:
a wireless power receiver (120, Fig. 2) comprising:
a coil ( e.g., 121, Fig. 2A)  configured to interact with a magnetic field of a wireless power transmitter ( e.g., 102, 114, Fig. 2)  to wirelessly obtain induced power, and
a plurality of light emitting diodes (LEDs) (e.g., 130, 130A, 130B, Fig. 2A)  configured to illuminate based on the induced power of the coil ( e.g., 121, Fig. 2A) ; and
a wireless power transmitter( e.g.,102, 114, Fig. 2)  comprising:
a transmitter coil ( e.g., 114,  Fig. 2) configured to generate the field for the wireless power transfer to the wireless power receiver ( 120, Fig. 2)
Fig. 2 and Fig. 2A of Beland does not explicitly teaches about a controller
Fig. 9 of Beland teaches a controller (e.g., 310, Fig. 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fig. 2, Fig. 2A of Beland, to include a controller inside the transmitter, as taught by Fig. 9 of Beland, in order to control the power supply to generate the maximum output voltage or other desirable function ([0063] of Beland)
With regard to claim 20, Beland teaches all the limitations of claim 18, and Beland further teaches the plurality of LEDs comprises a first LED and a second LED arranged in a first direction ( e.g., 130, 130A, 130B are connected in the first direction).

11. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Beland (US20070236159A1) in further view of  Ettes (US20200395793A1)
With regard to claim 19, Beland teaches all the limitations of claim 18, but not the controller is configured to execute a foreign detection operation to determine whether a foreign object within the magnetic field.
However, Ettes teaches the controller is configured to execute a foreign detection operation to determine whether a foreign object within the magnetic field ( see [0116]. The power transmitter 101 further comprises a foreign object detector 207 which is arranged to perform foreign object detection tests, i.e. to specifically detect whether any undesired conductive elements are likely to be present within the generated electromagnetic field)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beland, to execute a foreign detection operation to determine whether a foreign object within the magnetic field, as taught by Ettes, because the magnetic flux generated by the transmitter coil will introduce eddy currents in the metal objects which will cause the objects to heat up and the heat increase may be very significant and may be highly disadvantageous. [0009] of Ettes.
Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ettes1( US20200280220A1) teaches as long as the foreign object detection time interval is sufficiently short to prevent the battery voltage to fall below this voltage, the rectifiers will never conduct and the load 503 (and indeed the battery) will effectively be disconnected from the power transfer signal
 	Muurinen (US20170149293A1) teaches about foreign object detection period is 0.5s.
Adachi (US20170248726A1) teaches an interval between foreign object detections is too short, an increase in power consumption leads to a problem
 	 Ikefuji (US20180019618A1) teaches during the execution period of the foreign-object detection process, the electronic device 2 (IC 200) continues the execution of the f.sub.O changing/short-circuiting operation. More specifically, the electronic device 2 (IC 200), by using the built-in timer, keeps executing the f.sub.O changing/short-circuiting operation for a time duration corresponding to the length of the execution period of the foreign-object detection process before stopping the f.sub.O changing/short-circuiting operation.
Van Wageningen (WO 2016091764 A1) teaches about adaptation is performed within a short time interval of the foreign object detection indicating that the change of a foreign object being present is very low.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836